Citation Nr: 1341462	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  07-30 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include on a secondary basis.

2.  Entitlement to service connection for right leg varicose veins.

3.  Entitlement to a rating in excess of 20 percent for right shoulder impingement syndrome.

4.  Entitlement to a rating in excess of 10 percent for residuals of a left ankle sprain.

5.  Entitlement to a rating in excess of 10 percent for right hand dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to December 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Juan, Puerto Rico Regional Office (RO).  A July 2007 rating decision denied the Veteran's claims for increased ratings for his right shoulder and left ankle disabilities.  The remaining claims are on appeal of an August 2011 rating decision.  The claims for increased ratings for right shoulder and left ankle disabilities were before the Board in June 2013, when they were remanded for additional development of the record.  

The  issues of service connection for a left foot disability, (as secondary to a service-connected disability), and entitlement to a temporary total rating under 38 C.F.R. § 4.29 have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

[This appeal is processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.]

The issues of service connection for right leg varicose veins and for a psychiatric disability( to include on a secondary basis), and pertaining to the rating for right hand dermatophytosis are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C..  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by limitation of motion; limitation at or below the shoulder level, including due to pain is not shown.

2.  The Veteran's left ankle disability is manifested by no more than moderate limitation of motion, including due to pain.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for right shoulder impingement syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5201 (2013).

2.  A rating in excess of 10 percent for residuals of a left ankle sprain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to an increased rating claim, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). By letter dated April 2007, prior to the rating decision on appeal, the RO informed the Veteran of the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An October 2008 letter provided the criteria for rating his shoulder and ankle disabilities.  An August 2013 supplemental statement of the case then readjudicated the matters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  It is not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's treatment records are associated with the record, and the RO has arranged for VA examinations.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters.  See generally 38 C.F.R. § 3.159(c)(4).  As to these issues the Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On May 2007 VA joints examination, the Veteran complained of increased right shoulder pain, limitation of motion and crepitation.  He reported swelling and pain of his left ankle.  He used a right shoulder sling and a left ankle brace as necessary.  It was noted that he is right-handed.  Right shoulder flexion was to 153 degrees; abduction was to 150 degrees; internal rotation was to 45 degrees; and external rotation was to 90 degrees.  Manual muscle strength test was 4.5/5.  There were associated facial expressions of pain with resistance towards each plane of motion.  There was painful flexion from 115 to 153 degrees, and painful adduction from 110 to 150 degrees.  Internal rotation was painful from 15 to 45 degrees.  There was fatigue and lack of endurance of the right shoulder with repetitive movements.  No shoulder instability was exhibited.  Yokum test and empty can signs were positive.  The shoulder was not ankylosed.  Examination of the left ankle revealed dorsiflexion to 20 degrees and plantar flexion to 35 degrees.  The left ankle was painful at 30 and 35 degrees of plantar flexion.  Manual muscle strength test was 5/5.  The left ankle was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The left ankle was tender to palpation at the Achilles tendon, close to the calcaneal insertion at the lateral malleolus.  Anterior and posterior drawer tests were negative.  There was no ankle instability or ankylosis.  The diagnoses were impingement syndrome of the right shoulder and left ankle sprain with residual Achilles tendonitis.  

An October 2007 Social Security Administration Disability Determination and Transmittal sheet indicates the primary diagnosis was right upper extremity injury and the secondary diagnoses included left ankle injury.

VA outpatient treatment records show the Veteran complained of right shoulder arthralgia in July 2008.  It was noted the pain was controlled by medication.  On musculoskeletal evaluation, range of motion was intact and muscle tone was adequate.  The assessment was right shoulder arthralgia/tendinopathy.  It was noted in December 2008 that the Veteran was receiving physical therapy for his right shoulder.
On December 2008 VA joints examination, the Veteran reported right shoulder pain.  He stated physical therapy had provided only temporary relief.  He described pain at the anterior aspect of the shoulder with a burning sensation and limited movement.  With respect to the left ankle, he asserted he was very limited in his tolerance for ambulation.  He claimed he developed swelling after long walks and on prolonged standing.  He reported pain with activity.  He stated he was on pain medication for both his right shoulder and his left ankle.  It was noted that he had an antalgic gait with poor propulsion.  Examination of the right shoulder revealed no recurrent shoulder dislocations.  There was crepitus, instability abnormal motion and guarding of movement.  Right shoulder flexion was 0 to 120 degrees; abduction 0 to 100 degrees; internal rotation 0 to 80 degrees; and external rotation 0 to 90 degrees.  There was objective evidence of pain with motion.  There was decreased range of motion after repetitive motion.  Weakness was also noted.  There was tenderness at the bicipital groove, acromioclavicular joint and subacromial space.  

Examination of the left ankle demonstrated tenderness, and abnormal motion.  There was no ankle instability.  Dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 40 degrees.  There was no objective evidence of pain with motion, but there was following repetitive motion.  No additional limitations after three repetitions of range of motion were reported.  There was no ankylosis.  The Veteran was using an arm sling and an ankle brace.  The diagnoses were right shoulder impingement with tendinopathy and osteoarthritis and left ankle sprain with Achilles tendonitis.  The examiner stated the Veteran's right shoulder condition resulted in decreased mobility and manual dexterity, and that he had problems with lifting and carrying. She added that his left ankle disability resulted in decreased mobility and strength.  She commented his right shoulder condition was worse when compared with the 2007 examination.  The Veteran presented with more limited motion and less tolerance to repetitive movements and weakness.  She stated his left ankle condition was "more or less the same" as on the previous VA examination.

On April 2009 VA joints examination, the Veteran complained of increasing right shoulder pain, discomfort and weakness.  Examination found no recurrent shoulder dislocations.  Crepitus, tenderness and guarding of movement were noted.  Flexion of the right shoulder 0 to 130 degrees; abduction 0 to 121 degrees; internal rotation 0 to 60 degrees; and external rotation 0 to 90 degrees.  There was objective evidence of pain with motion.  There was additional limitation of motion and pain after repetitive motion.  There was no ankylosis.  The right shoulder flexors and abductors, internal and external rotators were 4/5, and limited by pain.  There was positive Neer's, impingement, yokum's and speed's tests of the right shoulder.  The diagnoses were right shoulder tendinopathy and degenerative joint disease of the right shoulder.  It was noted that the right shoulder disability resulted in problems with lifting, carrying, stamina, decreased strength and pain.  

On October 2009 VA joints examination, the Veteran reported right shoulder pain, which he described as being 8/10 in intensity with burning.  With respect to the left ankle, he related he had intermittent pain which was dependent on physical activity.  He also reported instability ambulating.  It was noted he was on medication for both his right shoulder and his left ankle.  Examination showed the Veteran had an antalgic gait.  Tenderness, abnormal movement and guarding of movement of the right shoulder were noted.  Flexion was from 0 to 110 degrees; abduction from 0 to 90 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 45 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations.  With respect to the left ankle, there was pain at the peroneal tendons at the posterior malleolus.  There was no instability, and angulation was normal.  Dorsiflexion was from 0 to 17 degrees and plantar flexion was from 0 to 40 degrees.  There was objective evidence of pain with active motion, and with repetitive motion.  No additional limitations were reported after three repetitions of range of motion.  There was no ankylosis.  The diagnoses were tendinosis of the supraspinatus and infraspinatus tendons of the right shoulder joint and left ankle sprain.  It was stated that the right shoulder condition resulted in pain and problems with lifting and carrying.  His left ankle disability resulted in pain, and there was decreased strength.

On VA examination of the right shoulder in July 2013, the Veteran denied having flare-ups that impacted on shoulder function.  Flexion was to 105 degrees, with no objective evidence of pain; and abduction was to 85 degrees, with pain beginning at "180" degrees.  There was no additional limitation of motion following repetitive motion.  Functional loss after repetitive use testing consisted of less movement than normal, and pain on movement.  The Veteran had localized tenderness of the shoulder.  There was no guarding.  Muscle strength testing was 4/5 on both shoulder abduction and flexion.  There was no ankylosis.  Impingement and empty can tests were positive, as was the external rotation/infraspinatus strength test.  The lift-off subscapularis test was negative.  There was no history of mechanical symptoms such as clicking or catching.  There was no history of recurrent dislocation.  He did not have an acromioclavicular joint condition or any other impairment of the scapula.  There was tenderness of the acromioclavicular joint.  The cross-body adduction test was positive.  The functional impact of the right shoulder condition was that he was limited for overhead activities with the right arm.  The diagnosis was tendinosis of the supraspinatus and infraspinatus tendons of the right shoulder.

On VA examination of the ankle in July 2013, the Veteran denied flare-ups that impacted the ankle.  Dorsiflexion was to 15 degrees, with pain beginning at 5 degrees and plantar flexion was to 45 degrees, with pain beginning at 25 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no change in the range of motion after repetitive use testing.  His functional loss was pain on movement.  Tenderness of the ankle was reported.  Muscle strength testing was 5/5.  There was no laxity or ankylosis.  It was reported that the Veteran regularly used a cane for locomotion due to his ankle disability and chronic low back pain.  The examiner stated that the functional impact of the Veteran's left ankle condition was that he was limited for moderate to prolonged ambulation activities.  The diagnosis was left ankle sprain.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

	Right shoulder 

A 40 percent rating is to be assigned for limitation of arm motion of the major extremity to 25 degrees from side.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is to be assigned.  When there is limitation of motion at the shoulder level, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Code 5201.

Normal range of motion of the shoulder is: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The Board acknowledges that the Veteran's flexion of the right shoulder had deteriorated from 153 degrees on the May 2007 VA examination, to 105 on the most recent examination conducted in July 2013.  Nonetheless, at no time is motion shown to have been limited to midway between the shoulder and the side (or approximating such level), even with the factor of pain considered.  Accordingly, a higher rating is not warranted for any period of time under consideration.  

The Board has also considered whether a higher rating could be assigned under any other pertinent Diagnostic Code.  There is no evidence of marked deformity of the humerus (Code 5202) and since the Veteran clearly has some range of motion of the right shoulder, a rating based on ankylosis is not warranted (Code 5200).  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's right shoulder disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The VA examinations establish the Veteran has pain on motion of his right shoulder.  Such pain, however, is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating assigned.  The evidence does not show right shoulder limitation warranting a rating in excess of the 20 percent assigned.

	Left ankle 

A 20 percent rating is to be assigned for severe limitation of motion of the ankle.  When the limitation of motion is moderate, a 10 percent rating is to be assigned.  38 C.F.R. § 4.71a, Code 5271.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

VA examinations during the course of the Veteran's claim reflect there is limitation of left ankle motion.  However, dorsiflexion has ranged from 15 to 20 degrees, and plantar flexion has ranged from 35 to 45 degrees.  The Board notes the most recent examination shows that plantar flexion was within normal limits, and that dorsiflexion was minimally reduced.  A comparison of these findings to what is considered normal motion found no more than moderate limitation of ankle motion; the findings do not reflect severe (or approximating severe) limitation.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's left ankle disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The VA examinations establish the Veteran has pain on motion of his left ankle, but the pain is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating assigned.  The evidence does not show left ankle limitation warranting a rating in excess of the 10 percent that has been assigned.
Additional considerations 

Finally, the Board has considered whether referral for extraschedular consideration is warranted.  The Board notes that all findings and impairment associated with his service-connected right hand and left ankle disabilities (limitation of motion and pain) are encompassed by the schedular criteria for the ratings assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against these claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

A rating in excess of 20 percent for right shoulder impingement syndrome is denied.

A rating in excess of 10 percent for residuals of a left ankle sprain is denied.


REMAND

An August 2011 rating decision denied service connection for a psychiatric disability and a right leg disability, claimed as varicose veins, and denied an increased rating for dermatophytosis of the right hand.  The Veteran filed a notice of disagreement with this determination in June 2012.  A statement of the case (SOC), addressing these matters has not been issued.  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  These matters must, accordingly, be remanded for issuance of a SOC.

The case is REMANDED for the following:
The RO should issue an appropriate SOC addressing the issues of service connection for a psychiatric disability and for varicose veins of the right leg and the rating for dermatophytosis of the right hand.  The appellant should be afforded the appropriate period of time to respond.  These issues should be returned to the Board only if he submits a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


